[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                 No. 09-15815              SEPTEMBER 21, 2010
                           ________________________            JOHN LEY
                                                                CLERK
                      D. C. Docket No. 07-03082-CV-TCB-1

KENT GILLILAND,
for himself, individually, and on
behalf of a class of all others
who are similarly situated,

                                                            Plaintiff-Appellant,

                                    versus

AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL,
AIR LINE PILOTS ASSOCIATION
DELTA MASTER EXECUTIVE COUNCIL,
DONALD LEE MOAK,
Captain; individually, and in his
capacity as Delta Master Executive
Council Chairman,
TIMOTHY G. CANOLL,
Captain; individually, and in his
capacity as Delta Master Executive
Council Vice-Chairman,
KINGSLEY ROBERTS,
Captain; individually, and in his
capacity as Delta Master Executive
Council Secretary-Treasurer, et al.,
                                                            Defendants-Appellees.


                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                               (September 21, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      After review and oral argument, we AFFIRM the thorough and well

reasoned decision of the District Court granting Summary Judgment to the

defendants-appellees in this matter.




                                         2